Citation Nr: 1401499	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  12-16 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for primary systemic amyloidosis (AL), including as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was received in January 2010, a statement of the case was issued in May 2012, and a substantive appeal was received in June 2012.  A videoconference Board hearing was held before the undersigned Veterans Law Judge in June 2013; a transcript of the hearing is included in the claims file.  The Veteran submitted additional evidence, accompanied by a waiver of RO consideration, at the time of the hearing.  At the hearing the Veteran also requested, and was granted, a 60 day abeyance period to allow for the submission of additional evidence; such evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A. VA's duty to assist includes providing a medical examination and/or obtaining a medical opinion when such an examination becomes necessary to substantiate the claims.  38 U.S.C.A. § 5103A(d).  

The Veteran contends that he has primary systemic amyloidosis due to his exposure to Agent Orange in service.  The Veteran's service personnel records show that he served in the Republic of Vietnam from June 1970 to February 1971, thus his exposure to Agent Orange is presumed.  See 38 U.S.C.A. § 1116.  The law provides that, if a veteran was exposed to an herbicide agent during service, certain listed diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  The list of diseases afforded this presumption includes AL amyloidosis.  

The Board notes that a July 2009 VA consulting provider noted, based on a review of the claims file, that a biopsy of a fat pad showed evidence of amyloidosis while other areas biopsied were negative.  A review of the lab data showed a polyclonal light chain gammopathy, which the provider opined is not consistent with AL amyloidosis.  The consulting provider noted that a bone marrow biopsy showed areas of amyloid as well but it was reiterated in the chart that these were polyclonal plasma cells.  The consulting provider opined that there was no evidence of AL amyloidosis and that the Veteran's diagnosis would be organ specific amyloidosis.  

However, additional medical evidence was received in June 2013 in the form of private records which set forth various findings.  In an April 23, 2013, letter, Martha Q. Lacy, M.D. details certain special test findings and refers to a diagnosis of primary nodular cutaneous amyloid made by Michael Edward Nash, M.D.  Dr. Lacy stated that she agrees with that diagnosis.  A June 2013 letter from Dan Dubberly, M.D. is to the effect that the Veteran has had a number of referrals that concluded that he has been diagnosed with AL systemic amyloidosis.  

The Board notes that the service connection presumption is for AL systemic amyloidosis.  The medical distinctions regarding the actual diagnosis in this case are complex and appear to be based on interpretation of special test findings.  Clarification is necessary before the Board may undertake informed appellate review. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request all pertinent medical records from Drs. Nash, Dubberly, and Lacy to include a request for clarification as to the whether or not the Veteran is actually diagnosed with AL systemic amyloidosis.

2.  After completion of the above to the extent possible, the Veteran should be scheduled for a VA examination by an appropriate medical doctor with specialized experience with amyloidosis.  It is imperative that the claims file be made available to the examiner for review.   Any medically indicated special tests should be accomplished.  

After reviewing the claims file and examining the Veteran, the examiner should offer a response to the following:

     Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has AL systemic amyloidosis?  Detailed reasons for the opinion should be set forth with discussion, as appropriate, of diagnostic criteria for this particular disorder as well as the significance of the results of the various special tests documented in the claims file.  

In the event the Veteran fails to report for the examination, the claims file should nevertheless be forwarded to an appropriate medical doctor with specialized experience with amyloidosis for review and a response to the above posed question. 

3.  After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claim.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


